                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,
vs.                                                               Cr. No. 17-10092-STA

KRYSTLE SHEALS,

                      Defendant.


 ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE SENTENCING AND
                           NOTICE OF RESETTING
______________________________________________________________________________

       This cause came on upon the motion of the Defendant to continue the Sentencing Hearing set

on Friday, February 22, 2019 at 10:00 am. For good cause shown, the Court hereby grants the

Defendant’s motion. This matter is hereby reset for Sentencing on the 26th day of March, 2019.

       IT IS SO ORDERED this 20th day of February, 2019.


                                        s/S. Thomas Anderson
                                        S. THOMAS ANDERSON
                                        CHIEF JUDGE, U.S. DISTRICT COURT
